DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 12/8/2021 has been entered and made of record.  
Examiner’s Note – Patentably Distinct Subject Matter
Application 16/362,051 contains similar, yet patentably distinct subject matter.  

Response to Amendment/Remarks
In the response filed Claims 1, 4, 10, 11, and 14 were amended.  Claim 20 was canceled.  Claim 21 was added new.  Claims 1-19 and 21 were presented for examination.  

Applicants’ amendments/remarks regarding rejections under 35 USC 101 to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicant’s filing of a terminal disclaimer renders the non-statutory double patenting rejection moot and is withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are 

Allowable Subject Matter
Claims 1-19 and 21 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a neural network driven encryption system.  Various examples have been found in the art describe aspects of the claimed invention.  Gupta et al. (US 2017/0372201 A1) , ¶ 59 Ln. 1-2 as an initialization step Bob sends Alice 1 a topological description of the first N layers.  Gupta, ¶ 59 the neural network model is based on weights trained in forward and back propagation.  Gupta, ¶ 60 Algorithm 2 step 2, Alice randomly initializes the weights of Fa1 using phi. Gupta, Fig. 5B step 533, ¶ 101, in the peer-to-peer mode, Alice uploads encrypted weights to the weight server.  Gupta, ¶ 60 Algorithm 2 step 4, Alice 1 transmits weights to Alice 2 through Alice N.  Gupta, ¶ 59 clearly states that updated weights and biases are encrypted.  Gupta, Fig. 5B step 533, ¶ 101, in the peer-to-peer mode, Alice uploads encrypted weights to the weight server.  Gupta, ¶ 60 Algorithm 2 steps 8-14, each update is added to the model and used by the current Alice and Bob to forward and back propagate the model until it is fully trained.  

Gupta in view of Schneider does not, but in related art, Ogawa et al. (US 2021/0168044 A1) ¶ 16-17 teaches a second threshold in the training of a distributed neural network.
However, as applicant notes, the cited prior art does not teach the amended portions of the independent claims. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435                                                                                                                                                                                                        
/J. BRANT MURPHY/Primary Examiner, Art Unit 2435